DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner acknowledges the Declaration under 37 CFR 1.132 filed on November 18, 2020.
Applicant’s arguments, accompanied with the Declaration filed, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a binder composition for a non-aqueous secondary battery comprising, among additional limitations, a water-soluble polymer, wherein the water-soluble polymer includes at least 0.1 mass% and not more than 1.0 mass% allyl methacrylate unit.
The closest prior art is considered to be Masuda (JP 2015-118908, see also EPO machine generated English translation provided with the Office Action dated May 22, 2020) further in view of Toyoda (US PGPub 2014/0147726) and Kim et al. (US PGPub 2013/0202963).
Regarding Claims 1-3 and 5, modified Masuda discloses substantially all of the limitations as set forth in the prior Office Action dated May 22, 2020. 
Modified Masuda discloses a binder composition for a non-aqueous secondary battery ([0001] of Masuda) comprising a water-soluble polymer ([0027] of Masuda), wherein the water-
Modified Masuda further discloses in the teachings of Toyoda wherein the water-soluble polymer may include a crosslinkable monomer unit that is derived from a monomer copolymerizable with the fluorine containing (meth)acrylic acid ester monomer, such as a double bond of a carboxylic acid ester monomer unit ([0051] of Toyoda). Moreover, modified Masuda discloses wherein the crosslinkable monomer unit may be an allyl group ([0051]).
However, modified Masuda does not disclose wherein the crosslinkable monomer unit may be allyl methacrylate and consequently modified Masuda does not disclose the water soluble polymer includes allyl methacrylate. 
Kim teaches a binder for a non-aqueous secondary battery ([0001]) comprising a water-soluble binder ([0015], [0031]-[0033], wherein the binder is a polymer include a water-soluble initiator and therefore the binder is a water-soluble polymer). Specifically, Kim teaches wherein the water-soluble polymer comprises a crosslinkable monomer unit ([0029]), wherein the crosslinkable monomer unit is not particularly limited and may an allyl methacrylate unit ([0030], [0060]).
It would have been obvious to one of ordinary skill in the art to utilize an allyl methacrylate unit, as taught by Kim, as the crosslinkable monomer unit of modified Masuda, as such is known in the art, wherein a skilled artisan would have reasonable expectation that such would successfully function as a crosslink monomer units of modified Masako. 

For example, Example 11 and Comparative Example in Table 2 of the declaration show a binder composition comprising same amounts of an (meth)acrylamide monomer unit, a fluorine-containing (meth)acrylic acid ester monomer unit, and an crosslinkable monomer unit. Example 11 comprises an allyl methacrylate unit as the crosslinkable monomer unit while Comparative Example 6 comprises an allyl glycidyl ether unit as the crosslinkable monomer unit. When compared to Example 11, the binder composition of Comparative Example 6 has a reduced peel strength, water content, durability in electrolyte solution, and cycle characteristics.
	Thus, material of the crosslinkable monomer unit of the claimed invention is not simply a design choice and consequently it would not have been obvious to one of ordinary skill in the art to utilize an allyl methacrylate unit, as taught by Kim, as the crosslinkable monomer unit of modified Masuda, with reasonable expectation that such would successfully achieve the peel strength, water content, durability in electrolyte solution, and cycle characteristics of the claimed invention. 
Modified Masuda further discloses wherein the crosslinkable monomer unit is most preferably in the range of 0 to 5 mass% ([0051], [0053] of Toyoda, see also [0029] of Kim), which encompasses the instantly ranged range of at least 0.1 mass% and not more than 1.0 mass%.

The Examiner further notes that the criticality of such range in combination with the instantly claimed ranges of the contact angle with water and the degree of swelling in electrolyte solution is highlighted in Table 1 of the instant specification and Table 2 of the declaration filed November 18, 2020.
For example, Examples 1-14 and Comparative Examples 1-4 in Table 1 of the instant specification and Comparative Example 5 in Table 2 of the declaration show a binder composition comprising an allyl methacrylate unit as the crosslinkable monomer unit. Example 14 and Comparative Example 5 show wherein the amount of the crosslinkable monomer unit is 0 mass% and 1.5 mass% respectively, which falls outside the instantly claimed range of at least 0.1 mass% and not more than 1.0 mass%. When the amount of the crosslinkable monomer unit is less than 0.1 mass%, durability in the electrolyte solution decreases, as shown by Example 14. When the amount of the crosslinkable monomer unit is greater than 1.0 mass%, the stability, peel strength, and output characteristics decreases, as highlighted by Comparative Example 4. 

In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the water-soluble polymer includes at least 0.1 mass% and not more than 1.0 mass% allyl methacrylate unit” in combination with all of the other claim limitations taken as a whole.
Claims 6-9 are dependent on Claim 1 and therefore is allowable for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 1, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725